DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent method claim 1 recites in its preamble “method for measuring oil content of an oil-based drilling fluid” but fails to recite or conclude with a process/method step wherein the “oil content” is measured, based on the existing method/process steps, thus rendering them and their dependents indefinite.  Independent process/method claims must include/conclude the step set forth in their preambles.  Independent apparatus/device claims do not share this requirement.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US20190227048 herein after “Ye”).

Claim 1: Ye discloses a method for measuring oil content (oil/water ratio) of an oil-based drilling fluid ([0017] any emulsion of oil and water, an oil-based drilling mud), comprising: providing a sample (sample) of the oil-based drilling fluid; performing electro impedance spectroscopy on the sample by a process that comprises applying an alternating electric current to the sample and measuring a response of sample to obtain electro impedance spectroscopy measurements (electrochemical impedance spectroscopy (herein after “EIS”) is performed on the sample(s) to obtain a frequency response of the one or more samples. See [0016], fluid analysis system 820); and determining an estimate of the oil content of the sample based, at least partially on the electro impedance spectroscopy measurements (the frequency data obtained using EIS can be used to determine fluid properties including oil/water ratio (herein after OWR), see claim 6.).

Claim 4: The method of claim 1, wherein the measuring a response comprises measuring impedance of the sample ([0060], [0062] measuring an impedance of the drilling fluid. Also claim 1.).

Claim 5. The method of claim 1, wherein the providing the sample comprises feeding the sample from a mud pit (mud pit 812, Figs. 8, 9) containing at least a portion of the oil-based drilling fluid to a container in a fluid analysis system (fluid analysis system 820) fluidically coupled to the mud pit (mud pit 812) by way of a mud pit line ([0040] A portion of the drilling fluid from the mud pit 812 may be fed via a mud pit line 814 to the fluid supply system 816. The portion of the drilling fluid may then be fed via fluid supply line 818 to the fluid analysis system 820, which may be configured to measure the impedance of the portion of the drilling fluid supplied thereto. The fluid analysis system 820 may analyze the drilling fluid using the example method disclosed above with reference to FIGS. 1-7).

Claim 10: The method of claim 1, wherein determining an estimate of the oil content comprises applying the electro impedance spectroscopy measurements to a model that correlates the electro impedance spectroscopy measurements to drilling fluid oil content ([0048] Further, from the impedance of the drilling fluid measured by the fluid analysis system 820, the program code may be executed by the processor 838 to determine one or more properties of drilling fluids using the correlation between the individual model elements of the equivalent circuit model and the properties of the one or more sample fluids.  Claims 6, 15).

Claim 17: A drilling system comprising: a drill string (drill string 910, Fig. 9); a drill bit (drill bit 916) attached to a distal end of the drill string (Fig. 9); and a fluid monitoring and handling system ([0055] the drilling assembly 900 may further include the fluid monitoring and handing system 800) comprising a mud pit (mud pit 812) operable to receive an oil-based drilling fluid from a wellbore ([0040] A portion of the drilling fluid from the mud pit 812 may be fed via a mud pit line 814 to the fluid supply system 816.); a mud pump ( [0044] fluid supply pumping system 832 may be or include a mud pump) operable to circulate the oil-based drilling fluid; and a fluid analysis system (fluid analysis system 820) comprising a sample container for a sample of oil- based drilling fluid (it is understood that the drilling fluid being moved to the fluid analysis system and analyzed by EIS is contained in order to perform EIS), an electronics device for measuring impedance of the sample (EIS is performed on the sample(s) to obtain a frequency response of the one or more samples. See [0016], fluid analysis system 820.  Claims 1, 10 “measuring an impedance of the drilling fluid”); and a computer system ([0048] computer system 834 and non-transitory computer readable storage medium) in signal communication with the fluid analysis system (see Fig. 8), wherein the computer system comprises a processor (processor 838) and a non-transitory computer readable storage medium (non-transitory computer readable storage medium 840) that when executed by the processor causes the computer system to send a signal to initiate an electro impedance spectroscopy measurement (the fluid analysis system 820 obtains the frequency response and impedance by means of 

Claim 18:  The drilling system of claim 17, wherein a mud pit line fluidically couples the mud pit and the sample container (mud pit line 814 connects to the fluid analysis system 820 and returns the drilling fluid via return line 822).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye.

Claim 2: The method of claim 1, wherein the oil-based drilling fluid is an invert emulsion comprising an internal aqueous phase dispersed in an external oil phase ([0017] the drilling fluid may comprise any emulsion of oil and water.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a sample which is an oil-based drilling fluid is an invert emulsion comprising an internal aqueous phase dispersed in an external oil phase given that it is a version of any emulsion of oil and water.)

Claim 3. The method of claim 1, wherein the measuring a response of the sample comprises placing the sample in a container and applying the alternating current electric to the sample in the container (while not explicitly stated, it is understood that the sample is exposed to an alternating current while in a container in order to contain the sample.  This is routine practice for EIS.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known and widely used method of obtaining EIS data for a fluid sample. 

Claim 12: Ye teaches the method claim 1.  Ye teaches adjusting the parameters of the fluid reconditioning system based on the analysis by the fluid analysis system 820 [0052] by adding drilling fluid additives (claim 8).
	Ye fails to explicitly teach wherein the fluid added is base oil and/or aqueous fluid to the oil-based drilling fluid in response to the estimate of the oil content.
	However, drilling fluid is regularly adjusted for optimal performance when drilling.  This includes adding weight material to increase the mud density or adding emulsifier, oil and brine to adjust the oil/water ratio.  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add base oil or any aqueous fluid to the drilling fluid including oil or water (in response to an oil estimate) in order to maintain an ideal drilling fluid. 

Claim 13. The method of claim 12, further comprising sending a signal from a computer system (computer system 834) such that the base oil and/or aqueous fluid is automatically added to the oil-based drilling fluid ([0052] The communication link 836B may allow the computer system 834 to adjust the parameters of the fluid reconditioning system 850 based on the analysis performed by the fluid analysis system 820.).

Claim 15: A drilling method, comprising: circulating an oil-based drilling fluid through a wellbore while drilling the wellbore feeding a sample of the oil-based drilling fluid through a line ([0043] The mud pit 812 may further include suitable pumping equipment to pump the drilling fluid in the mud pit 812 to the fluid supply system 816 via the mud pit line 814 or to pump the drilling fluid to the wellbore via a wellbore line 826.) to a container in a fluid analysis system (fluid analysis system 820) fluidically coupled to a drilling system (see Fig. 8, 9) while the circulating is continuously performed ([0001] drilling mud may be continuously circulated from the well surface down to the bottom of the wellbore being drilled and back to the well surface again. [0044] the fluid supply system 816 may pump the drilling fluid in a continuous or non-continuous manner. [0051]); performing electro impedance spectroscopy (EIS is performed on the sample(s) to obtain a frequency response of the one or more samples. See [0016], fluid analysis system 820) on the sample by a process that comprises applying an alternating electric current to the sample and measuring a response of sample to obtain electro impedance spectroscopy measurements (this is the process of EIS, applying an alternating current and measuring the impedance of the sample under test); determining an estimate of the oil content (OWR) of the sample based, at least partially on the electro impedance spectroscopy measurements (the frequency data obtained using EIS can be used to determined fluid properties including OWR, see claim 6), and adjusting the parameters of the fluid reconditioning system based on the analysis by the fluid analysis system 820 [0052] by adding drilling fluid additives (claim 8).
	Ye fails to explicitly teach wherein the fluid added is base oil and/or aqueous fluid to the oil-based drilling fluid in response to the estimate of the oil content.
	However, drilling fluid is regularly adjusted for optimal performance when drilling.  This includes adding weight material to increase the mud density or adding emulsifier, oil and brine to adjust the oil/water ratio.  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add base oil or any aqueous fluid to the drilling fluid including oil or water (in response to an oil estimate) in order to maintain an ideal drilling fluid. 

Claim 19: Ye teaches the drilling system of claim 17.  Ye teaches  adjusting the parameters of the fluid reconditioning system based on the analysis by the fluid analysis system 820 [0052] by adding drilling fluid additives (claim 8) wherein the computer system 834 adjusts the parameters.

	However, drilling fluid is regularly adjusted for optimal performance when drilling.  This includes adding weight material to increase the mud density or adding emulsifier, oil and brine to adjust the oil/water ratio.  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add base oil or any aqueous fluid to the drilling fluid including oil or water (in response to an oil estimate) by manual or automated means in order to maintain an ideal drilling fluid as quickly and efficiently as possible. 

Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9, 11, 14 are rejected under 35 U.S.C. 112, but would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art includes Ye.  Ye teaches the measurement of impedance using EIS.  Ye uses the impedance measurement(s) to determine at least one property of the drilling fluid using model elements and known fluid properties.  Ye fails to teach, suggest, or make obvious:
	Claim 6: wherein the determining an estimate of the oil content comprises determining phase angle for a range of angular frequency and then logarithmic function fitting the phase angle for the range of the angular frequency to obtain a log- linear expression with slope (A) and intercept (B).
	Claim 11: wherein a model that correlates electro impedance spectroscopy measurements to drilling fluid oil content is used in determining the estimate, wherein the method further comprises 
	Claim 14: wherein the determining an estimate of the oil content comprises determining phase angle for a range of the angular frequency from about 1 kilohertz to about 2 kilohertz and then logarithmic function fitting the phase angle for the range of the angular frequency to obtain a log-linear expression with slope (A) and intercept (B); and wherein the determining an estimate of the oil content comprises at least one of (i) applying the slope (A) to a model that correlates the slope (A) to drilling fluid oil content; and/or (ii) applying the intercept (B) to a model that correlates the intercept (B) to drilling fluid oil content
	Claim 16: wherein the determining an estimate of the oil content comprises determining phase angle for a range of the angular frequency from about 1 kilohertz to about 2 kilohertz, then logarithmic function fitting the phase angle for the range of the angular frequency to obtain a log-linear expression with slope (A) and intercept (B), and at least one of (i) applying the slope (A) to a model that correlates the slope (A) to drilling fluid oil content; and/or (ii) applying the intercept (B) to a model that correlates the intercept (B) to drilling fluid oil content.
	Claim 20: wherein the estimate of the oil content is determined by the non-transitory computer readable storage medium being further configured to cause the computer system to determine phase angle for a range of the angular frequency, then logarithmic function fit the phase angle for the range of the angular frequency to obtain a log-linear expression with slope (A) and intercept (B). and at least one of (i) apply the slope (A) to a model that correlates the slope (A) to drilling fluid oil content. or (ii) apply the intercept (B) to a model that correlates the intercept (B) to drilling fluid oil content.
	The claimed features are not taught, suggested, or made obvious by the prior art, whether considered alone or in combination with any additional prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Experimental Study of Electrical Properties of Oil-Based Mud in the Frequency Range from 1 to 100 MHz”, teaches the use of the frequency response of a drilling mud in estimating dielectric permittivity. US20140062489, teaches the well-known method of EIS.  US7049831 teaches the use of impedance spectroscopy to compare the signatures of a test fluid to calibration fluid signatures to determine if the test fluid falls within specified limits. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	11/6/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861